Faircloth, 0‘ J.
The plaintiffs abandoned their claim against Mrs. McNichol. The jury rendered a verdict in favor of the defendant Tilley, from which no appeal was taken by the plaintiffs. The jury rendered a verdict in favor of the plaintiffs against A. McNichol, and judgment for the plaintiffs was entered and he appealed. This was done on the ground that he had ratified the personal contract of his wife. We find no evidence of such ratification in the record, and the question of his liability should not have been submitted to the jury. There was error.
Error.